                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-433-FDW

SHAHID HASSAN MUSLIM,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                       ORDER
                                          )
ERWIN CARMICHAEL, et al.,                 )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on pro se Plaintiff’s Motions to Extend

Discovery Deadline, (Doc. Nos. 24, 32), and Motion to Overrule Defendants’ Objections to

Request to Produce and to Compel Discovery and Sanctions, (Doc. No. 25).

       I.     BACKGROUND

       The Complaint passed initial review on claims that Defendants deprived him of a religious

diet and group prayer services, which substantially burdened his religious practice without the

justification of any legitimate penological purpose in violation of the First Amendment and

Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), and that they violated

the Equal Protection Clause by treating him differently from similarly situated inmates of other

religions. See (Doc. No. 7). Defendants filed Answers and the Court filed a Pretrial Order and

Case Management Plan setting a discovery cutoff date of June 6, 2018. (Doc. No. 13).

       In a Motion to Extend Discovery Deadline docketed on March 27, 2018, Plaintiff sought a

90-day extension of the discovery deadline, (Doc. No. 15), to which Defendants did not object,

(Doc. No. 16). The Court granted the Motion. (Doc. No. 17). In his second Motion to Extend


                                               1
Discovery Deadline docketed on July 3, 2018, Plaintiff sought a six-month extension of time.

(Doc. No. 18). Defendants did not object to an extension but argued that six months was excessive.

(Doc. No. 19). The Court granted a 45-day extension of time. (Doc. No. 20). In his third Motion

to Extend Discovery Deadline docketed on October 16, 2018, Plaintiff again sought a six-month

extension of time and argued that discovery had been withheld by the prison for review. (Doc. No.

21). Defendants objected, noting that almost four-and-a-half months of extensions had already

been granted and that Plaintiff failed to articulate good cause for another extension. (Doc. No. 22).

The Court granted a final 30-day extension of time and cautioned the parties that “[n]o further

extensions of time will be granted except on a showing of extraordinary circumstances.” (Doc. No.

23 at 2).

        Presently before the Court for consideration is Plaintiff’s fourth Motion to Extend

Discovery Deadline, docketed on December 3, 2018, (Doc. Nos. 24,), asking the Court to either

grant another extension of the discovery deadline or stay the proceedings pending consideration

of his Motion to Overrule Defendants’ Objections to Request to Produce and to Compel Discovery

and Sanctions, (“Motion to Compel”), (Doc. No. 25). Defendants filed a Response objecting to the

extension, arguing that the discovery deadline had already been repeatedly extended, that

Defendants produced hundreds of pages of documents, and that only three requests for production

remained at issue. Moreover, Defendants note that they would not be challenging the timeliness of

Plaintiff’s Motion to Compel and therefore that no extraordinary circumstances warranted another

extension of time. (Doc. No. 27).

        In his Motion to Compel dated November 20, 2018, Plaintiff argues that Defendants

violated the discovery rules and that the Court should compel production of documents and impose

sanctions. (Doc. No. 25). Plaintiff contends that he requested production of documents for

                                                 2
inspection and copying served on March 20 and May 30, 2018 and that Defendants objected to

requests 1, 2, 3, 6, 7, 8, 11, 12, 13, 14 without any reasonable justification. The Defendants filed a

Response, (Doc. No. 29), stating that the parties had resolved their differences with regards to

requests 1, 2, 3, 6 and 11 during a teleconference and that Defendants had provided supplemental

discovery. Defendants attached to their Response a Certificate of Service on Second Supplemental

Responses to Plaintiff’s Request for Production of Documents addressed to Plaintiff with his

Bureau of Prisons register number and address in Coleman, Florida. (Doc. No. 29-3).

         Defendants argue that requests 7 and 13 are not relevant to Plaintiff’s claims, that

Defendants have already produced documents relevant to requests 8, 12, and 14, and that

Defendants have no additional documents that are responsive to these requests. In Plaintiff’s

“Addendum,” (Doc. No. 30), he acknowledges that Defendants agreed to furnish documents in

response to requests 1, 2, 3, and 11. In his Reply, (Doc. No. 37), Plaintiff alleges that Defendants

failed to provide the documents they agreed to produce in the teleconference, again asks the Court

to grant the Motion to Compel and to grant a 30-day extension of time, and that sanctions should

be imposed because Defendants failed to act in good faith.1 Plaintiff filed a Notice of Interlocutory

Appeal that was transmitted to the Fourth Circuit Court of Appeals, (Doc. No. 40), and the appeal

was dismissed for lack of prosecution and the mandate issued on April 4, 2019. 2 (Doc. Nos. 41,

43, 48).

         Meanwhile, on December 27, 2018, Plaintiff filed his fifth Motion to Extend Discovery


         Plaintiff further alleges in his Reply that he never received a copy of Defendants’ Motion for Summary
         1

Judgment. On December 20, 2018, Plaintiffs filed an Amended Certificate of Service noting that the Motion for
Summary Judgment had been returned for insufficient address and certifying that it was re-mailed to Plaintiff. (Doc.
No. 31).
         2
            It appears that Plaintiff intended the Notice of Interlocutory Appeal to be transmitted to the Fourth Circuit
only if his Motion to Compel was denied. See (Doc. No. 38 at 2-3). He has indicated that he may choose to file another
Notice of Interlocutory Appeal should his Motion to Compel be denied. See (Doc. No. 46).
                                                           3
Deadline, (Doc. No. 32), which is identical to the Motion docketed on December 3, 2018. See

(Doc. No. 24). Defendants filed a Response objecting to another extension of the discovery

deadline because it is not justified by extraordinary circumstances. (Doc. No. 35).

       II.     DISCUSSION

1)     Motion to Compel

       The rules of discovery are to be accorded broad and liberal construction. See Herbert v.

Lando, 441 U.S. 153, 177 (1979); Hickman v. Taylor, 329 U.S. 495, 507 (1947). All civil

discovery, whether sought from parties or nonparties, is limited in scope by Rule 26(b)(1) in two

fundamental ways: (1) the matter sought must be “relevant to any party’s claim or defense,” and

(2) discovery must also be “proportional to the needs of the case.” Va. Dep’t of Corr. v. Jordan,

__ F.3d __, 2019 WL 1562312 at*4 (4th Cir. April 11, 2019) (quoting Fed. R. Civ. P. 26(b)(1)).

Relevance on its own is not a high bar; the proportionality requirement “relieves parties from the

burden of taking unreasonable steps to ferret out every relevant document.” Id. Whether to grant

or deny a motion to compel is generally left within the district court’s broad discretion. Id.

       First, the Court denies the Motion to Compel with regards to requests 1, 2, 3, 6 and 11

because Defendants provided supplemental discovery in accordance with the parties’

teleconference. Proper service in civil actions is governed by Federal Rule of Civil Procedure 5,

which provides that “[a] paper is served … by … mailing it to the person’s last known address –

in which event service is complete upon mailing….” Fed. R. Civ. P. 5(b)(2)(C); see Fed. R. Civ.

P. 5(d)(1) (papers that are required to be served must also be filed with the court). “Because service

is complete upon mailing, non-receipt of the [document] does not affect the validity of service.”

United States v. Wright, 238 F.3d 418 (4th Cir. 2000). The burden of showing that service was

made is on the serving party. See Id.; Rivera v. M/T Fossarina, 840 F.2d 152, 155 (1st Cir. 1988).

                                                  4
A presumption that a document was actually mailed attaches to a valid certificate of service.

Wright, 238 F.3d 418; see Fed. R. Civ. P. 5(d), Advisory Committee Notes, 1991 amendment

(stating that certificates of service are required to be on file because they “may be useful for many

purposes, including proof of service if an issue arises concerning the effectiveness of the

service”);3 In re Eagle Bus. Mfg., Inc., 62 F.3d 730, 735–36 (5th Cir. 1995) (“To determine if a

mailing was accomplished the courts may consider whether the notice was correctly addressed,

whether proper postage was affixed, whether it was properly mailed, and whether a proper

certificate of service was filed.”); 4B Charles Alan Wright, et al., Fed’l Prac. & Proc. Civ. § 1150

(4th Ed. 2018) (approving of allowing the certificate of service to constitute sufficient proof of

service because that approach “avoid[s] delayed challenges to service and frivolous appeals….”).

Defendants represent that they provided Plaintiff with supplemental discovery that resolves

requests 1, 2, 3, 6 and 11. Defendants have filed a copy of the Second Supplemental Responses to

Plaintiff’s Request for Production of Documents that includes a Certificate of Service verifying

that the supplemental discovery response was mailed to Plaintiff at his BOP register number and

address in Coleman, Florida. (Doc. No. 29-3 at 5). Plaintiff has produced no evidence other than

his assertion of non-receipt of the Second Supplemental Responses to Plaintiff’s Request for

Production of Documents. As noted above, however, non-receipt does not affect the validity of

service under Rule 5(b). Plaintiff is thus presumed to have received the supplemental discovery

and his Motion to Compel with regards to requests 1, 2, 3, 6 and 11 will be denied.


         3
             The 1991 version of Rule 5 provides:

Filing. All papers after the complaint required to be served upon a party shall be filed with the court either before
service or within a reasonable time thereafter, but the court may on motion of a party or on its own initiative order that
depositions upon oral examination and interrogatories, requests for documents, requests for admission, and answers
and responses thereto not be filed unless on order of the court or for use in the proceeding.

Fed. R. Civ. P. 5(d) (1991).
                                                            5
          Second, the Motion to Compel will be denied with regards to requests 7 and 13 because

they are not relevant to Plaintiff’s claims. Request 7 seeks “all phone conversations the plaintiff

engaged in during his detention at Mecklenburg County Jail….” (Doc. No. 25-1 at 3). Request 13

seeks “archives of communications between GlobalTel link customer service and employees at the

Mecklenburg County Jail during the period of plaintiff’s detention….” (Doc. No. 25-1 at 4).

Defendants objected to requests 7 and 13 because the lawsuit concerns alleged violations of

Plaintiff’s First Amendment rights and his phone conversations are not relevant to any claim or

defense. (Doc. No. 25-2 at 3-4). To the extent that Plaintiff suggests that either of these requests

are relevant to exhaustion, this argument is unavailing because Defendants produced all of

Plaintiff’s grievances and the Jail policy requires exhaustion through written grievances, not phone

calls.4

          Third, the Motion to Compel will be denied with regards to requests 8, 12, and 14 because

Defendants have already provided the responsive discovery within their possession. Request 8

addresses the arrival and departure log for the Imam on staff at the Jail for the relevant times;

request 12 seeks the names, addresses, and contact information for the Imams who worked for the

Jail from 2000 to present; and request 14 seeks “all interoffice communications” between all

chaplains employed by MCSO for the entire period of Plaintiff’s detention. (Doc. No. 25-1 at 3-

4). Defendants admit that these requests are relevant but represent that they have already produced

responsive documents and have no additional documents that are responsive to these requests. The

Court accepts the representations of Defendants’ counsel, which it has no reason to doubt, and will

deny Plaintiff’s Motion to Compel additional discovery relating to these matters. See generally



         4
           According to Defendants, Plaintiff asserted during the parties’ teleconference that request 7 is relevant to
exhaustion. See (Doc. No. 29 at 3).
                                                          6
Kinetic Concepts, Inc. v. ConvaTec, Inc., 268 F.R.D. 226, 252 (M.D.N.C. 2010) (“even an

informed suspicion that additional non-privileged documents exist … cannot alone support an

order compelling production of documents.”).

(2)    Motions for Extension of Time

       The court has “wide latitude in controlling discovery and … [t]he latitude given the district

courts extends as well to the manner in which it orders the course and scope of discovery.” Ardrey

v. United Parcel Service, 798 F.3d 679, 682 (4th Cir. 1986). A scheduling order may be modified

“only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” means

that “scheduling deadlines cannot be met despite a party’s diligent efforts.” Dilmar Oil Co. v.

Federated Mut. Ins. Co., 986 F.Supp. 959, 980 (D.S.C. 1997) (citations omitted). In deciding

whether additional discovery is appropriate, courts have considered the following factors: whether

trial is imminent; whether the request to reopen discovery is opposed; whether the non-moving

party would be prejudiced; whether the moving party was diligent during the discovery period; the

foreseeability of the request based on the time line set forth by the court; and the likelihood that

the discovery will lead to relevant evidence. See Smith v. United States, 834 F.2d 166, 169 (10th

Cir. 1987); Chester v. Adams Auto Wash, Inc., 2015 WL 9222893 at *2 (E.D.N.C. Dec. 17, 2015).

       With regards to Plaintiff’s Motions to Extend Discovery Deadline, (Doc. Nos. 24, 32), the

Court granted several Motions filed by Plaintiff to extend the deadline and, in the Order granting

the most recent Motion, the Court cautioned Plaintiff that no further extensions would be granted

without a showing of extraordinary circumstances. See (Doc. No. 23). Plaintiff has failed to make

a showing of extraordinary circumstances and no additional extension of time is required in the

interests of justice. Therefore, Plaintiff’s Motions to Extend Discovery Deadline will be denied.

       III.    CONCLUSION

                                                 7
       For the foregoing reasons, Plaintiff’s Motion to Compel will be denied and his fourth and

fifth Motions seeking to extend the discovery cutoff date will be denied.

       IT IS, THEREFORE, ORDERED that

       1.      Plaintiff’s Motions to Extend Discovery Deadline, (Doc. Nos, 24, 32), are

               DENIED.

       2.      Plaintiff’s Motion to Overrule Defendants’ Objections to Request to

               Produce and to Compel Discovery and Sanctions, (Doc. No. 25), is

               DENIED.


                                        Signed: April 16, 2019




                                                 8
